NOYES, Circuit Judge
(dissenting). While my ultimate conclusions with respect to the decree are not in practical effect widely at variance from those of Judge COXE, the course by which I reach them is so essentially different as to require its separate presentation. An orderly examination of the questions in the case may proceed along these lines: (1) The trade-mark “Chartreuse.” (2) The status and property rights of the Congregation of the Chartreux in France prior to 1901. (3)
The proceedings under the association act of 1901 and their effect upon the business and trade-marks of the Congregation in France, including trade-mark rights. (4) The property rights of the Congregation in the United States. ■ (5) The use by the defendant of the Congregation’s- labels and symbols.
1. For hundreds of years the establishment of the Peres Chartreux (Carthusian Fathers) was in the valley of the Chartreuse, in Dauphine, France. Whether the order originally took its name from the valley or the valley from, the order is not entirely clear. But it is certain that when, some years prior to the French Revolution, the monks began to distill a liqueur for their own use the convent was known as “Fa Grande Chartreuse.” The order was expelled from France at the time of the Revolution, but returned in the early part of the last century, and some years afterwards began to sell the liqueur which they manufactured. The liqueur was manufactured by the monks at a place near the monastery according to a secret formula which has never been divulged; but, while all the constituents are not known, it is certain that plants growing in the vicinity of the monastery were used. In fact, the monks 'always contended that the use of the plants grown in this region gave the liqueur much of its peculiar excellence. The liqueur was favorably received by the public. The monks composing the Congregation of the Chartreux built up and carried on an extensive business in its manufacture and sale. It was consumed alJ over the world.
It does not appear that any distinctive name was ever applied to this liqueur by the monks. The labels upon the bottles, however, bore the description: “Liqueur fabriquée á la Gde. Chartreuse.” The public undoubtedly abbreviated this phrase to “Chartreuse.” By that name *33the liqueur became known, and it was applied to it for so many years that it became its trade-mark. The trade-mark “Chartreuse” thus had its origin in the name of the place where it was made — La Grande Chartreuse — and it continued to designate the place. It was also identified with that region by the belief — which, as we have seen, was fostered by the monks — that the liqueur owed many of its valuable qualities to the plants found there. But the trade-mark “Chartreuse” was more than a place name. It identified in the public mind a liqueur made by the Carthusian monks — by the Congregation of the Chart-reux. The trade-mark in the one word “Chartreuse” designated both the manufacturer and the place of manufacture. Whether it came to stand for the one more than for the other is not important. It never, in my opinion, wholly lost its double signification. And even if the ■name “Chartreuse” had acquired a secondary meaning as designating the manufacturers — the Congregation of the Chartreux- — and not the place, it was none the less a trade-mark belonging to such manufacturers and capable of transfer.
Thus we come to the year 1901 and have this situation: The Car-thusian monks — Congregation of the Chartreux — at La Grande Chartreuse were carrying on an extensive business in the manufacture and sale of the liqueur designated by the valuable trade-mark “Chartreuse.”
2. Prior to the Trench Revolution the order of Carthusian Monks composing the Congregation of the Chartreux undoubtedly owned their monastery and the adjacent territory. But at the time of the Revolution, in 1793, this Congregation, with all other religious societies in France, was suppressed, and it never had any legal organization as a corporate body afterwards. The monks were also expelled from France at that time. They returned, however, in 1816, and occupied the domain of La Grande Chartreuse as before, with the permission of the government, but without any legal title. They applied for authority to exist as a religious corporation, which would have given them the right to hold property, but this was denied. The position of the Congregation, therefore, after its return to France and until 1901, was that of an unauthorized religious association existing by the toleration of the government. It had no legal authority to hold property, real or personal; and yet it did hold property, and, as we have seen, built up an extensive manufacturing business, with the acquiescence of the government. Its legal situation was that of a de facto religious corporation or society, with an appurtenant manufacturing business.
In 1901 the associations law — as it is designated — was passed. This law made no change in the legal status of the Congregation. It did not, strictly speaking, confiscate its property, because the Congregation had no authority to hold property. It did, however, withdraw the toleration under which the Congregation had existed as a de facto society and provided for the appointment of liquidators to wind up its affairs. This act is said to be based upon the traditional law of France that a Frenchman shall not part with his right to own property or to marry, with which the monastic vows of “poverty, chastity and obedience” are in conflict. Its obvious purpose and effect — whatever its basis — was to force the Carthusian Monks and other similar orders out *34of France. But it is not within our province to discuss the justice, wisdom, or policy of the law.
3. After the passage of the act of 1901 the Congregation of the Chartreux applied to the present government of France, as it had done to the government of the Restoration, for authorization to exist as a religious corporation. This authority was, however, denied, and in March, 1903, M. Recouturier was appointed under the provisions of the act by a court of competent jurisdiction liquidator of “the properties of the so-called Congregation of the Chartreux, both the properties situated and held at the main house at St. Pierre des Chartreuse, and also those held by the said Congregation in its different establishments.” At the time of this decree, however, the Congregation of the Chartreux disclaimed ownership, as an association or society, of the’ trade-mark “Chartreuse” and the business connected with the Manufacture of the Chartreuse liqueur, and claimed that they were the property of a former procureur of the order, Father Rey, who had been secularized for the purpose of holding them. The liquidator, however, instituted proceedings against Rey, as a result of which it was determined by the highest French courts that he was merely an interposed person or passive trustee, and that the property transferred to him in fact belonged to the Congregation of the Chartreux, and constituted part of the assets to which the liquidator was entitled. The decree in this case, which is of the utmost importance as affording the basis of the rights of the parties, is as follows:
“Declares that the business of the manufacture of liqueurs, cordials, and other products exploited at the Grande Chartreuse and at Fourvoirie under the commercial name of ‘Liqueur Manufactured at the Grande-Chartreuse,’ ‘Vegetable Elixir of the Grande-Chartreuse,’ and ‘Products of the Grande-Chartreuse’ including the good will and clientelage, the ownership of the trade-marks and commercial names used to designate such products, * * * and all other accessories and appurtenances generally whatsoever belonging to the aforesaid business which were the object of the deed of transfer * * * [to Rey] * * * is property held by the order, * * * and that such property forms part of the assets to be liquidated.”
Attempts have been made to secure interpretations of this last decree upon the point whether it embraces foreign trade-marks; but the French courts have declined to interpret it, and it must be taken as it stands. The question, then, is this: What was the effect of these decrees upon the business and trade-marks of the Congregation ?
It is contended, in behalf of the complainant, that when the monks left France they took their business and the trade-marks attached to it with them; that all the liquidator obtained was the tangible property which they left behind — “the bricks and mortar of the distillery.” This contention, although supported by high authority, seems to me not well founded. Had the monks moved their establishment out of France before the appointment of a liquidator, it may be that he would have obtained nothing more than the tangible property which was left. It may be that a manufacturer can move his business from one country to another, so that a receiver of his property will take nothing but the factory and the machinery remaining in it. I do not find it necessary to determine these questions. In this case the monks did not attempt *35to take their business away with them. Before the decree appointing the liquidator was entered they had transferred the business, good will, and trade-marks to Father Rey. With respect to the liquidator he held them merely as trustee for the Congregation; but as between him and the Congregation the technical title at least had passed. The monks cannot be said to have taken away their business and its incidents after the conveyance to Father Rey. To what extent the title passed — how far Rey was accountable — need not be considered. It is sufficient to say that the Congregation by the conveyance to Rey placed the title to the business, good will, and trade-marks in such situation that they could be appropriated by the liquidator. The liquidator attempted to appropriate them; Rey, with the aid of the monks, contested the liquidator’s demands; and the court, having jurisdiction, decided that they belonged to the liquidator. I can reach no other conclusion than that the trade-mark “Chartreuse” and the manufacturing business to which it was an incident, so far as France is concerned, passed to the liquidator and that, as said by Judge COXE:
“Such a bill as we are now considering would not stand for a moment in any court of France.”
4. The examination of the case thus far necessarily brings us to the conclusion that, .unless the Congregation of the Chartreux had an independent business in this country to which the trade-mark “Chartreuse” could be considered an incident, the bill for infringement of trade-mark cannot be sustained. If the trade-mark, so far as the United States is concerned, passed with the transfer in invitum of the business in France, the complainant cannot base any demands upon it. Now there is this distinction, which differentiates this country from other countries where the right of the monks to protection in their trade-marks has been recognized notwithstanding the proceedings in France, and that is the difference in trade-mark registration laws. It may well be that, where such laws confer property rights upon the owners oí a trade-mark similar to those conferred by our patent or copyright statutes, the French decree and the transfer of the'French business would not affect the registered trade-marks. But our trademark act confers no such rights. It merely brings pre-existing property rights within the cognizance of federal courts in certain instances, but in no sense confers such rights. Sarrizin v. W. R. Irby Cigar & Tobacco Co., 93 Fed. 624, 35 C. C. A. 496, 46 L. R. A. 541, and cases there cited. The registry of the trade-marks in this country in the name of Grezier, procureur, therefore, neither adds anything to, nor takes anything away from, the complainant’s case.
What property rights, then, did the Carthusian Monks have in this country? What business had they here to which the trade-mark's were an incident? It is not contended that they had any tangible property here. It is not claimed that they manufactured any of the liqueur here. The most that appears is that their manufactured product had been sold in this country for many years through the agency of the firm of Batjer & Co., of New York. But their methods of doing business are not shown. In view of the fact that the witness Batjer speaks of his “profits” and of his expenditures for advertising, if *36would seem probable that his firm had the exclusive right of purchase of the monks’ products from their European representative, rather than that they were agents upon a commission basis — in other words that the liqueur sold by Batjer & Co. belonged to that firm upon its arrival in this country. Be that as it may, I find nothing in the record showing that the monks had any such separate business in this country that a good will attached to it as distinct from the good will of the business in France. The manufacturing business was located in that country alone. The good will attached to it there, and I know of no principle upon which such good will can be' divided and subdivided. If the Carthusian Monks have property rights in this country in the name “Chartreuse” unaffected by the French decrees, then every American manufacturer shipping goods to foreign countries who goes into bankruptcy and whose business and trade-marks are sold still retains property rights in such trade-marks abroad and may prevent their purchaser from engaging in foreign trade.
It is my opinion that the business of the Congregation of the Chart-reux was located in France, that the good will followed the business, and that the trade-mark “Chartreuse” followed as an incident to the good will. I am convinced that, had the Congregation sold its business and used language much more limited in scope than appears in the French decrees, the trade-mark “Chartreuse” would have passed, with it for all the world; and I see no difference between a voluntary conveyance and á transfer by operation of law — especially a transfer in connection with a voluntary conveyance, that to Father Rey. For these reasons, and with reluctance in view of the nature of the case and of the high authorities holding contrary views, I am of the opinion that the Carthusian Monks — Congregation of the Chartreux — are not entitled to relief based upon their ownership of the trade-mark “Chartreuse.”
This is as far as it is necessary to go in this -part of the case. The coinplainants must recover by the strength of their own title, and not by the weakness of the defendants. If the Carthusian Monks have lost their rights to the trade-mark, it is not material here whether the liquidator and his assignee — the Compagnie Fermiére de la Grande Chartreuse — are using the trade-mark properly or not. It would not help their case that the liquidator had acquired a trade-mark which he could not lawfully use. It would not aid them if the court should be of the opinion that a deception was being practiced upon the public by describing as “Chartreuse” a liquid obtained only through' the use of the sense of taste and “groping in the dark.” If the public are being deceived, the courts will never afford affirmative relief to the der fendant, and possibly public remedies against it might be available. But no wrongful use of the trade-mark entitles the complainants to relief if they have lost all rights in it.
It is, I think, a theory wholly without foundation that there could have been no separation of the .trade-mark “Chartreuse” from the secret formula; that, as the liquidator failed to acquire the formula, he could not legally have acquired the trade-mark. The formula was either indispensable or unnecessary for the preparation of the product *37to which the trade-mark could truthfully apply. In the one case it is manifest that the liquidator could, in the absence of the formula, manufacture the product and use the trade-mark without deceiving the public. In the other he would simply have acquired property of which he could make no use until he obtained the formula. But he would have owned it none the less. It would no more have reverted to the complainants than would one of the trade-marks of a proprietary medicine business revert to its vendors because its formula was lost or mislaid, or because an employé possessing exclusive knowledge of the secret process refused to disclose it. As already indicated, the absence of the formula relates rather to the weakness of the defendant’s case than to the strength of the complainants’. It may well be that neither the complainants nor the defendant have now the right to use the trade-mark “Chartreuse” — the complainants, because it has been taken away from them by legal process; the defendant, because it cannot be used without deceiving the public. But the defendant’s situation does not benefit the complainants here.
5. But while, in my opinion, the trade-mark “Chartreuse” passed to the liquidator and his assignee, it does not follow that the symbols of the orb and the cross upon the labels likewise passed and gave such assignee the right to use them upon its products. Such symbols are of a religious nature, are distinctly personal to the monks, and could not be taken from them. The fact that the liquidator seized certain labels and had others printed gave him no right to use the religious symbols of the monks. And this is true in less degree of the stars, and of the signature of the officer of the order, “L,. Gamier.” Unlike the trade-mark “Chartreuse,” these symbols and name are personal to the monks, and they should be protected from their misappropriation and use by the defendants. I cannot adopt the view that the Compagnie Fermiére de la Grande Chartreuse could acquire the right to use these symbols.
For these reasons I am of the opinion that the decree of the Circuit Court should be so modified as to restrain the defendants only from using the said symbols and the name “U. Gamier,” and should not relate to the use of the trade-mark “Chartreuse.” In reaching this conclusion, however, I am not unmindful of the fact that the opinion of the majority of the court in requiring each party to tell the truth not only does exact justice between them but protects the public from deception. The result is so equitable that, were it not for my inability to appreciate the complainants’ standing to obtain such a decree, I should concur in it.